Luke, J.
1. Where an executory contract for the sale of goods provides for the- delivery of the goods on order during a certain period, time is of the essence of the contract, and a failure to order delivery during -that period, terminates the right to order shipment of the goods. Bearden Mercantile Co. v. Madison Oil Co., 128 Ga. 605. (58 S. E. 200); Caddick Milling Co. v. Moultrie Grocery Co., 22 Ga. App. 524 (96 S. E. 583). See Gude v. Bailey Co., 4 Ga. App. 226 (61 S. E. 135).
2. The evidence demanded a verdict in favor of the plaintiff. It was not error, for any reason assigned, to overrule the motion for a new trial.

Judgment affirmed.

Wade, O. J., and Jenkins, J.-, concur.